DETAILED ACTION
Applicant’s 10/08/2021 and 02/04/2022 responses to the previous 07/08/2021 Office action has been considered and entered.

Claims 1-20 were pending, claim 3 was cancelled by Applicant on 02/04/2022, accordingly claims 1, 2 and 4-20 remain pending and are allowed.

This is the First Notice of Allowance of claims 1, 2 and 4-20 as amended and/or filed in Applicant’s 10/08/2021 and 02/04/2022 responses and/or as amended by Examiner Amendment below.

This application is subject to multiple Terminal Disclaimers.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 04/11/2018 (20180411).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/729,087 filed on 09/10/2018

This application claims priority to PROVISIONAL APPLICATION NUMBER 62/656,143 filed on 04/11/2018

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/15/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chris Wolfe on 02/04/2022.

The application has been amended as follows:  

Amend claims 1 and 11 as shown in the attached Office Action Appendix pdf file of amended claims 1 and 11.

Cancel claim 3 as shown by the attached Office Action Appendix pdf file.

Response to Amendments/Arguments
Upon further consideration, the double patenting rejection set forth in section 15 of the previous 07/08/2021 Office action is withdrawn.

On 02/04/2022 Applicant stated that Terminal Disclaimers will be filed post haste, accordingly the double patenting rejections set forth in sections 13 and 14 of the previous Office action will be withdrawn upon acceptance of said Terminal Disclaimers.

Applicant’s 10/11/2021 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 11 of the previous Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn.

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  
US 9811086 B1 to Poeppel; Scott et al. teaches autonomous vehicles (AV) communicating with a plurality of service providers to relay the status of the (AV) in for example the ABSTRACT:
“Systems, methods, and vehicles for taking a vehicle out-of-service are provided. In one example embodiment, a method includes obtaining, by one or more computing devices on-board an autonomous vehicle, data indicative of one or more parameters associated with the autonomous vehicle. The autonomous vehicle is configured to provide a vehicle service to one or more users of the vehicle service. The method includes 
Col. 3, lines 22+ “(13) Example aspects of the present disclosure are directed to stopping and/or taking an autonomous vehicle out-of-service based on the detection of a fault associated with the vehicle. For instance, a service provider can use a fleet of vehicles to provide a vehicle service to a plurality of users. The service provider can be an entity that organizes, coordinates, manages, etc. vehicle services for users, such as transportation, courier, delivery, and/or other services. The fleet can include, for example, autonomous vehicles that can drive, navigate, operate, etc. with minimal and/or no interaction from a human driver, as will be further described. The service provider can coordinate the autonomous vehicles to provide the vehicle services of the service provider. An autonomous vehicle can include a vehicle computing system that can monitor one or more parameters associated with the vehicle.”

However Poeppel fails to teach or render obvious inter alia, determining by the computing system and based at least in part on the data associated with the plurality of companies, wherein each company is a service entity among a plurality of service entities, a first service entity of the plurality of service entities for which an autonomous vehicle is to perform a first vehicle service; indicating, by the computing system to a remote computing system associated with the first service entity, that the autonomous vehicle is available to perform the first vehicle service for the first service entity as required by the independent claims.

US 20170365030 A1 to Shoham; Avishai P. et al. teaches an autonomous vehicle such as a taxi owned by a transportation service company 
“[0031] For example, in some embodiments, ridesharing management server 150 may be configured to: receive ride requests from user devices 120A-120C, send ride confirmation and ride fare information to user devices 120A-120C, and send ride service assignments (for example, including pick-up and drop-off location information) to driver devices 120D and 120E, and driving-control device 120F”

However Shoham fails to teach or render obvious inter alia,  obtaining, by a computing system that comprises one or more computing devices, data associated with a plurality of companies, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services; determining, by the computing system and based at least in part on the data associated with the plurality of companies, a first service entity of the plurality of service entities for which an autonomous vehicle is to perform a first vehicle service as required by the independent claims.  Indeed, in contradistinction Shoham teaches the autonomous vehicle is owned by only one taxi company and accordingly the autonomous vehicle of Shoham is not receiving ride requests from one or more companies and then determining which company to provide with the vehicle service. 
Accordingly, this prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20170059336 A1 to Huang; Shih-Chia et al. (Huang) fails to teach or render obvious an autonomous vehicle comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: obtaining data associated with one or more companies of a plurality of companies; determining a first company for which the autonomous vehicle is to perform one or more first vehicle services based at least in part on the data associated with the one or more companies; establishing a first communication session with a first remote computing system associated with the first company; obtaining, via the first communication session, data indicative of a first vehicle service assignment associated with the first company; and 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220204                  

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665